Citation Nr: 1810732	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the disability rating assigned for the Veteran's service-connected post-operative fracture of the right navicular (right wrist disability) from 40 percent to 10 percent, effective November 1, 2012, was proper.

2.  Entitlement to an increased evaluation for the service-connected right wrist disability, currently evaluated at 40 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 1988. He served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issue of entitlement to an increased evaluation for service-connected right wrist disability, currently evaluated at 40 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The reduction in the evaluation for the service-connected right wrist disability was not based on evidence that showed actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the evaluation for the Veteran's right wrist disability from 40 percent to 10 percent, effective November 1, 2012, was improper; the 40 percent evaluation is restored. 38 U.S.C. § 5112 (2014); 38 C.F.R. §§ 3.102, 3.105, 3.158, 3.344, 3.655, 4.1, 4.2, 4.3, 4.7, 4.45; Diagnostic Codes 5215, 5214 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e) (2017). The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level. 38 C.F.R. § 3.105(e). The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing. 38 C.F.R. § 3.105(i) (2017).

On review, it appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in an October 2011 letter. In an October 2011 rating decision, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence and/or request a hearing. In a November 2011 Report of General Information, it was noted that the Veteran called the RO in response to this letter and requested a personal hearing. The RO initially determined that the Veteran's hearing request was not timely received and issued a February 2012 rating decision, reducing the Veteran's 40 percent disability rating to 10 percent, effective May 1, 2012, which is the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. The Veteran filed a notice of disagreement in March 2012 with the RO's determination that his personal hearing request was not timely, and was afforded a Decision Review Officer (DRO) hearing in July 2012. In an August 2012 rating decision, the RO noted that the February 2012 rating decision was issued in error, thus restoring the 40 percent evaluation back to May 1, 2012, but in the same rating decision reduced the evaluation from 40 percent to 10 percent effective November 1, 2012, which is the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Accordingly, the Board finds that the RO complied with the procedural requirements for a rating reduction. 

Having concluded that the RO correctly followed the necessary procedures to reduce the 40 percent rating, the Board must consider whether a reduction from 40 percent to 10 percent was correct based on the evidence of record.

For ratings that had been in effect for five years or more, VA regulations contain certain protections in order to provide for the stabilization of assigned disability evaluations. 38 C.F.R. § 3.344(a)-(c). In this case, a 40 percent evaluation has been in effect since August 1, 2009. The evaluation was reduced to 10 percent, effective November 1, 2012. As such, the evaluation was in effect less than five years and these regulations are inapplicable. 

Regardless of whether the five-year threshold is met, however, a VA rating reduction must be based upon review of the entire history of the Veteran's disability, reconciling any contrary findings into a consistent picture. See 38 C.F.R. § 4.2. VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations. In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107 (b) as required. See Brown, 5 Vet. App. at 420-21; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's right wrist disorder is rated under Diagnostic Code (DC) 5214-5215. Under DC 5215, limitation of motion of the wrist, dominant or non-dominant, will be assigned a maximum rating of 10 percent where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm. Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation. Additionally, a 20 percent rating is warranted for favorable ankylosis of the non-dominant wrist in 20 to 30 degrees of dorsiflexion; a 30 percent rating is warranted for ankylosis of the non-dominant wrist in any other position except favorable; and a 40 percent rating is warranted for unfavorable ankylosis of the non-dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  

The Veteran's 40 percent evaluation was based on a February 2010 VA examination. At that time, the examiner noted right wrist arthrophy of moderate degree. The examiner further noted that as a result, the Veteran experienced difficulty in using the right wrist as movement was markedly diminished. The VA examination report also noted that the Veteran takes Neurontin and wears a wrist brace continuously. After a clinical interview and examination, the examiner found the Veteran's range of motion was limited to wrist dorsiflexion to 30 degrees, palmar flexion to 30 degrees, radial deviation to five degrees, and ulnar deviation was 20 degrees. The examiner also noted local tenderness on palpation with finger, and that the range of motion was painful. The Veteran reported that he had constant sharp hurting continuous pain around the wrist and that it became worse if he moves it to and from or from side to side. The Veteran described the pain as continuous, at a level of five to six out of 10, and that it would become a nine or 10 if he used his wrist. The Veteran further reported that he cannot hold heavy objects, has difficulty turning door knobs and opening doors, and that he has had to rely more on his left hand and arm to do things, such as drive or lift objects. The Veteran stated that he did not have difficulty putting on clothes or taking a bath, or take care of other activities of daily living.  He also reported that he has not worked since 2007 and has had difficulty getting a job because of problems with his right arm. 

In a March 2010 rating decision, the RO assigned a 40 percent disability rating, effective June 1, 2010 based on the Veteran's markedly diminished movement of his wrist. The RO stated that although the results of the February 2010 VA examination supported an evaluation of 10 percent, under 38 C.F.R. §4.45 (which gives the authority to rate on functional loss due to limitation of motion that is also supported by adequate pathology and visible observation of the claimant's distress), it chose to continue the Veteran's pre-surgery 40 percent evaluation under 38 C.F.R. §4.7, wherein a higher rating evaluation can be assigned if the disability picture more nearly approximates the criteria required for that rating. Thus, the RO assigned the 40 percent evaluation based on the functional loss of the right wrist, rather than solely on the range of motion findings.

In May 2011, the Veteran contacted the RO and indicated he wanted to file a claim for an increase for his service-connected right wrist disability.

The VA afforded the Veteran a VA examination in July 2011. At that time, the examiner noted that the Veteran experienced deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, popping, wrist locking (daily or more often) with writing, and pain radiating from the wrist to the right elbow and shoulder of the right wrist. The examiner also noted that the Veteran's right wrist exhibited symptoms of inflammation, to include warmth, redness, swelling, and tenderness. However, no symptoms of arthritis were noted. The examination report also documented that the Veteran wears a brace intermittently (but frequent) and a right hand wrist/forearm splint at all times except at night during bedtime. The examiner observed deformity and tenderness (beneath the radial and ulnar areas), and abnormal motion of the right wrist. The examiner found right wrist dorsiflexion to 50 degrees, palmar flexion to 75 degrees, radial deviation to 0 degrees, and ulnar deviation to 30 degrees, with objective evidence of pain throughout active range of motion testing and with repetition for radial deviation. The examiner found there was no ankylosis. The VA examiner's impression was that the right wrist demonstrated evidence of prior surgical resection of the proximal carpal row. Moreover, the report noted that there were radiocarpal joint space narrowing and degenerative changes of distal radial articular surface noted with osteophytic spurring and remodeling, with overall little change in appearance. The examiner concluded that it was a stable right wrist exam. The examiner noted that the Veteran's right wrist disability had significant effects on the Veteran's usual occupation, by causing decreased mobility, decreased manual dexterity, weakness or fatigue, pain, and disfigurement. Moreover, the right wrist disability caused mild to moderate effects on the Veteran's usual daily activities, including chores, exercise, sports, recreation, and bathing. 

Based on this examination, the RO proposed reducing the Veteran's evaluation from 40 to 10 percent in an October 2011 rating decision. In a February 2012 rating decision, the RO assigned a 10 percent disability rating, effective May 1, 2012. 

The Veteran submitted a notice of disagreement in March 2012 contending that he timely requested a hearing to provide testimony and evidence to the proposed reduction. The RO afforded the Veteran a Decision Review Officer (DRO) hearing in July 2012. In an August 2012 rating decision, the RO noted that the February 2012 rating decision was issued in error, thus restoring the 40 percent evaluation back to May 1, 2012, but in the same rating decision reduced the evaluation from 40 percent to 10 percent effective November 1, 2012. 

At a September 2016 Board hearing, the Veteran testified that his right wrist disability has become worse over time, with no improvement at any time. He testified that he had problems gripping things, experienced spasms, and needed to use his left hand to stretch out his fingers when his right hand balls up. The Veteran further testified that his disability gives him problem with sleeping at night, and felt that the pain level was constantly around seven. He also reported that the natural position of his hand because of the disability is a curved shape and stiff, and that he uses topical and prescription medication along with a wrist brace as treatment. 

After a thorough review of the record, the Board finds that the Veteran's right wrist disability did not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. 413, 420-21. Although the July 2011 VA examination found some improved symptoms, to include some parts of the range of motion, the examiner reached the conclusion that these improved symptoms still caused significant effects on the Veteran's usual occupation, by causing decreased mobility, decreased manual dexterity, weakness or fatigue, pain, and disfigurement. Moreover, the examiner noted that the Veteran experienced mild to moderate effects on the Veteran's activities of daily living, including chores, exercise, sports, recreation, and bathing as a result of his disability, which were not issues for him in February 2010. Furthermore, at a July 2011 VA examination, it was noted that the Veteran also wears an assistive device/aid, a right hand wrist/forearm splint at all times except bedtime, whereas he only wore a brace at the time of the February 2010 VA examination. 

Accordingly, and resolving all doubt in favor of the Veteran, the reduction from 40 percent to 10 percent for right wrist disability was improper, and the 40 percent evaluation is restored. See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The 40 percent disability rating for right wrist disability is restored, effective November 1, 2012.

REMAND

Remand is required regarding the Veteran's claim for an increased evaluation for a right wrist disorder. Although the 40 percent evaluation is restored, the Veteran filed a claim for increase in May 2011. Because the RO determined that the evaluation should be reduced, the claim for an increased evaluation was never adjudicated. This must be done on remand.

Additionally, a current examination shall be scheduled as the most recent examination was in 2014.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the veteran).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right wrist disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire. Additionally, the examiner must test the range of motion of the right wrist in active and passive motion and for pain and test the range of motion of the left wrist. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


